DETAILED ACTION
This Non-Final Office Action is in response to the Response to Restriction filed 2/10/2022.
Claims 1-8 and 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Claim 1 recites on detecting an exit of the aerial vehicle form the one 3D shape (emphasis added) in the sixth line of claim 1. The limitation of form should read “from.” Claim 18 is objected to for similar reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of another device in the last element of claim 1. There is insufficient antecedent basis for this limitation in the claim. Specifically, there is no “device” claimed so that a second device may be reasonably interpreted. One of ordinary skill in the art would be unable to determine the relationship of “another device” to the method steps which may or may not be performed by a device. Claim 18 is rejected under 35 U.S.C. 112(b) for similar reasons.
Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: aggregating the dynamic obstacle observation record with dynamic obstacle observation record(s) obtained by other aerial vehicle(s), as described in paragraph [0062]. Specifically, the term “aggregate” pertains to the formation of a number of things into a cluster, and given that only one “dynamic obstacle observation record” is claimed, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rey et al. (US 2018/0253979 A1), hereinafter Rey, in view of X et al. (US 2019/0272665 A1), hereinafter X.
Claim 1
Rey discloses the claimed method comprising monitoring a flight of an aerial vehicle through a three-dimensional (3D) space (see at least ¶0028, regarding GPS 23 allows vehicle 19 to determine its location in airspace 16), wherein the 3D space is partitioned into a plurality of 3D shapes of varying resolutions (see at least ¶0026, with respect to Figures 1-3, regarding airspace 16 is partitioned into individual virtual three-dimensional cells, where the volumes of the cells may vary based on speed and maneuverability of the aerial vehicles that operate within it). The term “resolution” is interpreted in light of the Applicant’s specification, so as to be synonymous with the size of the virtual cube; therefore, the different sized three-dimensional cells taught by Rey reasonably teach “varying resolutions.”
Rey further discloses that the claimed method comprises detecting an entry of the aerial vehicle into one 3D shape of the plurality of 3D shapes (see at least ¶0028, regarding that GPS 23 allows for vehicle 19 to determine the cell 18a in which it is currently located and the boundaries of such cell, where special provisions are taken at the outer boundaries, as depicted in Figure 4 and described in ¶0026, where vehicle 19 travels on flight path 21 between adjacent cells 18a, 18b), wherein the one 3D shape represents a bounded volume of the 3D space (see at least ¶0004). It is clear that Rey “detects an entry,” given that the location of the vehicle is continuously monitored on an ongoing basis, as described in ¶0028, so as to move the vehicle along the desired aerial route, as described in ¶0005-0006.
Rey further discloses that the claimed method comprises on detecting an exit of the aerial vehicle form the one 3D shape, recording a 3D shape identifier (ID) of the one 3D shape and a second timestamp indicating the exit as a dynamic obstacle observation record (see at least ¶0036-0037, with respect to Figure 8, regarding that when vehicle 19 exits its current cell, it releases the token for the cell, such that the token for the cell is retrieved 209 and database 37 updated 210 to reflect that the cell is available and the time of retrieval). The “3D shape identifier (ID)” is taught by the token for the cell, given that each cell has a unique token that is maintained in a database, as described in ¶0008, with respect to Figure 9, and the “second timestamp” is taught by time stamp 53 of when the token was retrieved, as described in ¶0035.
While Rey discloses that the unique token (i.e. 3D shape identifier (ID)) is retrieved from vehicle 19 and stored with a timestamp (i.e. as a dynamic obstacle observation record) indicating token retrieval (i.e. second timestamp) on database 37, Rey does not specifically disclose transmitting the dynamic obstacle observation record to another device. However, modifying the transmission of data in Rey, such that the unique token and timestamp are transmitted from the vehicle as a “dynamic obstacle observation record” to database 37 would be reasonable to one of ordinary skill in the art, as this modification would generate similar results. Additionally, see the rejection of claim 1 under 35 U.S.C. 112(b), regarding issues with the limitation of “another device.” 
Specifically, X discloses a similar system in which 3D space is divided into voxels with different voxel resolutions (similar to the 3D shapes taught by Rey) (see at least ¶0009), in which a UAV (similar to the aerial vehicle taught by Rey) transmits coordinates of the UAV and a timestamp associated with the voxel (similar to the dynamic obstacle observation record taught by Rey) to another device (i.e. voxel 
Since the systems of X and Rey are directed to the same purpose, i.e. navigating an aerial vehicle through partitioned 3D space, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rey, so as to transmit the dynamic obstacle observation record to another device, in the same manner that X transmits coordinates of the UAV and a timestamp associated with the voxel to another device, with the predictable result of providing an alternative configuration that generates the same advantageous result of maintaining up-to-date voxel-level map data (¶0077 of X).
Claim 2
The combination of Rey and X further discloses the another device is a server, as discussed in the rejection of claim 1, with respect to Rey’s database 37 and X’s voxel mapping device 230.  
Claim 3
Rey further discloses that the server aggregates the dynamic obstacle observation record to calculate a dynamic obstacle collision probability in the one 3D shape (see at least ¶0035, regarding that database 37 is updated with whether each cell is “free” or “assigned,” so as to prevent other vehicles from occupying the same airspace, as described in ¶0053). Due to the issues discussed in the rejection of claim 3 under 35 U.S.C. 112(b), prior art is applied liberally to this limitation.
Claims 4 and 20
Rey further discloses that the one 3D shape is on an aerial route calculated for the aerial vehicle (see at least ¶0036-0037, regarding that tokens are retrieved and released for cells along route 21).
Claim 5
Rey further discloses that the aerial route comprises a list of the plurality of 3D shapes forming the aerial route (see at least ¶0047, regarding that a queue of tokens are acquired and released as the vehicle proceeds in its flight path).
Claim 6
Rey further discloses determining that the one 3D shape is not on an aerial route calculated for the aerial vehicle (see at least ¶0029-0030, with respect to Figures 1 and 4, regarding that when a token for a selected cell is not assigned, i.e. denial of permission to enter cell, an alternative route is used in which a token for an alternative adjacent cell, e.g., cell 18c, is used, where the preferred flight path 21 is not used). The calculated “aerial route” is taught by flight path 21, such that the “3D shape” in which vehicle 19 traverses in claim 1 is taught by cell 18c, which is not located on flight path 21.
Rey further discloses selecting a resolution of the one 3D shape (see at least ¶0026, regarding that the volumes of the cells are chosen based on speed and maneuverability of the aerial vehicles that operate within it). This limitation has no dependence on the preceding element in claim 6. Specifically, the claimed “resolution” is not selected based on the determination that the 3D shape is not on an aerial route.
Claim 7
With respect to the application of Rey discussed in claim 6, Rey further discloses that the dynamic obstacle observation record is reported at the selected resolution while the aerial vehicle is off the aerial route (see at least ¶0026, regarding that the volumes of the cells are chosen based on speed and maneuverability of the aerial vehicles that operate within it, where cell 18c is being traversed, as described in ¶0029-0030).
Claim 8
Rey further discloses that the plurality of 3D shapes is a plurality of cubes (see at least ¶0025-0026, with respect to Figures 2-4, depicting cells 18a, 18b). In case the depiction of rectangular 3D cells in the Figures and described in ¶0026 as being various sizes does not reasonably teach “a plurality of cubes,” it would be reasonable to modify the rectangular 3D cells 18 of airspace 16 of Rey to be cubes, in which all sides are equal in length, in light of X.
Specifically, X describes the partitioning of the 3D space (similar to the 3D space taught by Rey) into a plurality of cubes (see ¶0013, with respect to Figure 1A).
Since the systems of X and Rey are directed to the same purpose, i.e. navigating an aerial vehicle through partitioned 3D space, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of 3D shapes of Rey to be a plurality of cubes, in the same manner that X partitions 3D space into a plurality of cubes, with the predictable result of providing an alternative form of partitioning that may be more applicable to particular environments (¶0013 of X). 
Claim 18
The combination of Rey and X discloses the claimed non-transitory computer readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus (see at least ¶0056-0063) to perform the method discussed in the rejection of claim 1.
Claim 19
The combination of Rey and X further discloses that the another device is a server, as discussed in the rejection of claim 1, with respect to Rey’s database 37 and X’s voxel mapping device 230.  
Rey further discloses that the server aggregates the dynamic obstacle observation record to calculate a dynamic obstacle collision probability in the one 3D shape (see at least ¶0035, regarding that database 37 is updated with whether each cell is “free” or “assigned,” so as to prevent other vehicles from occupying the same airspace, as described in ¶0053). Due to the issues discussed in the rejection of claim 3 under 35 U.S.C. 112(b), prior art is applied liberally to this limitation.
Allowable Subject Matter
Prior art is liberally applied to claims 3, 6, and 19, due to the broad nature of the claim language. Amendments that address the issues discussed in the rejections of these claims under 35 U.S.C. 103 and 112(b) may potentially lead to allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661